Determination unanimously annulled, on the law, with costs, petition granted and respondents directed to reinstate in full petitioner’s public assistance grant and pay back so much of the grant as has been withheld from her, if any. Memorandum: After a fair hearing, the respondents discontinued the petitioner’s aid for dependent children because she failed to notify the local agency of a change in her household, specifically, that her two adult sons were living with her. It was improper to discontinue the assistance for the benefit of the minor child because of the fault of the parent without showing a present lack of need (see Matter of Gunn v Blum, 48 NY2d 58). (Article 78 proceeding transferred by order of Supreme Court, Orleans County, Miles, J.) Present — Doerr, J. P., Denman, Boomer, O’Donnell and Schnepp, JJ.